The Honorable Rick Green State Representative 1807 Bunker Hill Drive Van Buren, AR 72956-2836
Dear Representative Green:
I am writing in response to your request for an opinion on the following questions:
  1. Under A.C.A. § 6-17-114, must a 40-minute planning period be given every day or may a 200 minute planning period be given in a single day?
  2. If a 40-minute planning period is not given each day, does the teacher get compensated for this time?
  3. Additionally, would you please expound upon and clarify the particulars of A.C.A. §  6-17-114(a)(2)(B)?
RESPONSE
In response to your first question, I do not interpret A.C.A. §6-17-114 as requiring that the planning time be given every day. Regarding the alternative you have posed, I believe the planning time could theoretically be given in a single day, although it would be necessary to bear in mind the six-hour school day when providing such planning time to each teacher as the statute requires. Your second question is moot in light of my response to your first question. With regard to your third question, I cannot expound upon or clarify this subsection without knowing what particular aspects of the statute prompt the request for clarification.
Question 1 — Under A.C.A. § 6-17-114, must a 40-minute planningperiod be given every day or may a 200 minute planning period begiven in a single day?
The basic requirement of § 6-17-114 is stated under subsection (a)(1) as follows:
  Effective beginning the 2003-2004 school year, each school district in this state shall provide a  minimum of two hundred (200) minutes each week for each teacher to schedule time for conferences, instructional planning, and preparation for all classroom teachers employed by the district.
A.C.A. § 6-17-114(a)(1) (Supp. 2005) (emphasis added).
Subsection (a)(2) refines the requirement by providing:
  The planning time shall be in increments of no less than forty (40) minutes during the student instructional day unless a teacher submits a written request to be allowed to have his or her planning time scheduled at some time other than during the student instructional day.
A.C.A. § 6-17-114 (a)(2)(A).1
Neither one of these subsections establishes a requirement that the planning time be given every day. The first rule in considering the meaning and effect of a statute is to construe it just as it reads, giving the words their ordinary and usually accepted meaning in common language. Weiss v. McFadden,353 Ark. 868, 120 S.W.3d 545 (2003). Construed just as it reads, A.C.A. § 6-17-114 plainly requires that school districts must provide a minimum of 200 minutes of planning time each week, to be scheduled in periods of at least 40 minutes during the time students are required to be at school. The statute does not state that the planning time must be provided each day. Had the legislature intended to structure this as a daily requirement, it could easily have done so.
I realize in this regard that the heading of § 6-17-114, as well as the titles of several of the underlying acts, make reference to a "daily planning period." However, the heading and titles do not constitute a part of the law. See generally A.C.A. §1-2-115(b)2 and Routh Wrecker Service v. Wins,312 Ark. 123, 847 S.W.2d 707 (1993). Resort to the title is inappropriate unless there is an ambiguity in the text. Id. Because I find no ambiguity in § 6-17-114, I conclude that the title(s) should not be considered. Cf. Op. Att'y Gen. 2003-276 (observing that it is particularly inappropriate to look to the title where any ambiguity that might be raised emanates from the title itself).
As for whether a 200-minute planning period can be given in a single day, I believe practical considerations may come into play, in view of the requirement that there must be at least six hours of instructional time for a day to be counted as a "school day." See A.C.A. § 6-16-102. See also Arkansas Department ofEducation Rules Governing Standards for Accreditation of ArkansasPublic Schools and School District Rule 10.01.4 (January, 2005) (stating that "[t]he planned instructional time in each school day shall not average less than six (6) hours per day or thirty (30) hours per week.") While I find nothing to prohibit the scheduling of a 200 minute planning period in a single day, it would be necessary to bear in mind the six-hour school day when doing so.
Question 2 — If a 40-minute planning period is not given eachday, does the teacher get compensated for this time?
This question is rendered moot by the above response.
Question 3 — Additionally, would you please expound upon andclarify the particulars of A.C.A. § 6-17-114(a)(2)(B)?
This subsection provides:
  A teacher who does not receive the planning time required under subdivision (a)(2)(A) of this section during the student instructional day shall be compensated at his or her hourly rate of pay for each missed planning period except for planning periods missed because of occasional, not-regularly-scheduled field trips, fire drills, or bomb scares.
A.C.A. § 6-17-114(a)(2)(B) (Supp. 2005).
This subsection was added in 2005 (see Act 1943 of 2005) to make it clear that the planning periods must occur during the time that students must be present at school. See n. 1, supra
(regarding the definition of "student instructional day.") If planning periods are not provided during that time, this statute will require compensation for any such missed periods, with the exception of those that are missed for the specific stated reasons.
I cannot further expound upon or clarify this provision in the absence of a specific question.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh
1 "[S]tudent instructional day" is defined to mean "the time that students are required to be present at school." A.C.A. §6-17-114(d) (Supp. 2005).
2 Subsection 1-2-115(b) states:
  Unless otherwise provided in this Code, title, chapter, and subchapter analyses, and the descriptive headings or catchlines immediately preceding or within the text of the individual sections of this Code, except the section numbers included in the headings or catchlines immediately preceding the text of the sections, do not constitute part of the law and shall in no manner limit or expand the construction of any section.
A.C.A. § 1-2-115(b) (Repl. 1996).
Subsection 1-2-115(b) is consistent with the general rule of statutory analysis which states that the "caption is not part of a statute and cannot vary its express terms." 1A Sutherland,Statutory Construction § 21.04 (5th ed. 1993).